Citation Nr: 0029920	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  98-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating exceeding 20 percent for 
post-traumatic stress disorder (PTSD), to include entitlement 
to a rating exceeding 50 percent from August 25, 1999, 
forward, for the same disability.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO), dated in June 1998 and September 1999.

A videoconference hearing was held on July 26, 2000, before 
the undersigned, who is a Veterans Law Judge and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.

The issue of entitlement to an effective date earlier than 
August 25, 1999, for a September 1999 grant of a 50 percent 
rating for the service-connected PTSD, which was mentioned by 
the veteran's private attorney as an issue on appeal and 
briefly addressed as such at the July 2000 videoconference 
hearing, is not on appeal, since that issue, initially raised 
by the veteran's private attorney in an October 1999 
statement, has not been adjudicated at the RO level.  
However, the resolution on appeal in the present 
decision/remand of the first issue listed above has clearly 
rendered this new issue moot.  Therefore, there is no need to 
refer it to the RO for initial adjudication.

The issues of entitlement to a compensable rating for 
bilateral hearing loss and a total rating based on individual 
unemployability due to service-connected disabilities will 
only be addressed in the remand section of the present 
decision/remand, since they were also erroneously addressed 
at the July 2000 videoconference hearing as issues on appeal.  
As will be explained in the remand portion of the present 
decision/remand, the Board has not yet acquired appellate 
jurisdiction over either issue.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue of entitlement to an initial rating exceeding 20 
percent for PTSD, to include entitlement to a rating 
exceeding 50 percent from August 25, 1999, forward, for the 
same disability, has been obtained and developed by the 
agency of original jurisdiction.

2.  Due to his PTSD, the veteran is shown to be suffering 
from profound social and occupational impairment, manifested 
by near-continuous depression that affects his ability to 
function appropriately and effectively, impaired impulse 
control, and difficulty in adapting to stressful 
circumstances (such as those associated with a worklike 
setting), and reasonable doubt has arisen as to whether the 
PTSD was already that severe as of August 11, 1997.


CONCLUSION OF LAW

An initial rating of 70 percent for the service-connected 
PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, Part 4, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law currently requires VA to assist a claimant in 
developing all facts pertinent to his or claim for VA 
benefits.  Such assistance shall include requesting 
information from other Federal departments or agencies, as 
required by 38 U.S.C.A. § 5106, and providing a medical 
examination to the claimant when such examination may 
substantiate entitlement to the benefits sought.  The 
Secretary, however, may decide a claim without providing such 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement. 
Floyd D. Spence National Defense Authorization Act for FY 
2001, Pub. L. No. 106-398, § 1611 (2000) (to be codified at 
38 U.S.C.A. § 5107(a)).  

In the present case, the Board finds that all the facts 
relevant to the appeal of the issue of entitlement to an 
initial rating exceeding 20 percent for PTSD, to include 
entitlement to a rating exceeding 50 percent from August 25, 
1999, forward, for the same disability, have been properly 
developed, and that no further assistance to the veteran is 
warranted at this time, as VA's obligation to assist every 
claimant in the development of his or her claim under § 5107 
has been fully satisfied.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4 
(hereinafter, "the Schedule").  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Secretary shall consider all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary and shall 
give the claimant the benefit of the doubt when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter.  Floyd D. Spence National Defense Authorization Act 
for FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be 
codified at 38 U.S.C.A. § 5107(b)).  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.


First Issue
Entitlement to an initial rating exceeding 20 percent for 
PTSD,
to include entitlement to a rating exceeding 50 percent from 
August 25, 1999, forward, for the same disability.

A review of the file reveals that the veteran filed his claim 
for service connection for PTSD on August 11, 1997, and that 
the RO initially denied the claim, in an October 1997 rating 
decision, but thereafter, after a review of additional 
pertinent evidence in the file, granted the benefit sought, 
in the June 1998 rating decision hereby on appeal, in which a 
30 percent rating was assigned, effective from August 11, 
1997.  In a September 1999 rating decision, after a review of 
additional competent evidence that was added to the file, the 
RO granted the current rating of 50 percent, effective from 
August 25, 1999, which was the date when the veteran was last 
examined by a VA mental health specialist. 

This appeal being from the initial rating assigned upon 
awarding service connection for PTSD, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, before the Board can consider the possibility of 
staged ratings for the veteran's disability, it must first 
determine that there is no prejudice to the veteran to do so 
without a remand to the RO for that purpose.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  Since the laws and 
regulations to be applied in this case are the same, and 
especially since the Board not only has granted in the 
present decision/remand the specific (70 percent) rating that 
the veteran's private attorney has said is being sought on 
appeal, but has made that higher rating effective from the 
initial date of the claim, the Board finds no prejudice to 
the veteran in reviewing the claim at this time without 
remanding it first to request Fenderson re-adjudication at 
the RO level.

As noted above, the service-connected PTSD has a 30 percent 
rating effective from August 11, 1997, and a 50 percent 
rating effective from August 25, 1999.  On appeal, the 
veteran's private attorney has essentially challenged the 
effective date of the 50 percent rating, and has claimed that 
a 70 percent rating more adequately represents the current 
severity of the service-connected PTSD.  (See a letter from 
the veteran's private attorney to that effect, dated on 
October 7, 1999.)

A 30 percent rating is warranted when a service-connected 
mental disorder is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks   (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411.

A 50 percent rating is warranted when a service-connected 
mental disorder is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9411.

The next higher (70 percent) rating for a service-connected 
mental disorder is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9411.  More severe symptomatology would warrant a higher 
(total) rating.

Additionally, the Board notes that VA regulation mandates 
that every diagnosis of a mental disorder has to conform to 
the more recent (i.e., fourth) edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, commonly known as "the DSM-IV."  
38 C.F.R. § 4.125(a).  The DSM-IV discusses what is known as 
the multi-axial assessment of mental disorders, which 
necessarily has to include a score representing the 
individual's Global Assessment of Functioning, commonly known 
as the "GAF score," which essentially represents the 
clinician's judgment as to the individual's overall level of 
functioning.  Due to the pertinence of GAF scores in 
evaluating mental disorders, the Board has paid particular 
attention to such scores rendered in the present case, and 
has included references to them wherever they are shown by 
the record.

A review of the file reveals that the veteran has been 
receiving private psychological treatment since March 1997 
for his diagnosed PTSD.  The initial intake report, dated in 
March 1997, reveals that the veteran said that he had 
witnessed the killing of half of the members of his unit when 
his tank was hit by enemy fire in Vietnam, that he saw babies 
that were wounded or killed because of the war, and that he 
had helped a medic cut off the leg of another soldier, in 
order to free him from underneath a vehicle that had tripped 
over after hitting a mine.  Since his service days, the 
veteran had been suffering from intrusive thoughts, 
nervousness, depression, and nightmares of his experiences in 
Vietnam, and his dreams included re-experiencing the incident 
in which the fellow soldier lost his leg.  The subscribing 
psychologist further indicated that, although he was not 
suffering from hallucinations or delusions, the veteran had 
difficulties with anger, lack of coping skills, intrusive 
thoughts, nightmares and depression, and had "definite 
symptomatology" of PTSD.  Mental health treatment was then 
initiated, and the file reveals that that treatment not only 
has continued since March 1997, but is still being 
administered.

A January 1998 VA psychological consultation record reveals 
again references to the inservice stressors, complaints of 
PTSD symptomatology, and the subscribing psychologist's 
comments to the effect that the veteran's history of reported 
symptoms and vocational and social adjustment supported the 
diagnosis of PTSD "with notable re-experiencing, avoidance, 
and hyperarousal" symptoms, as well as with evidence of 
depression, dysphoria, anhedonia, social isolation, 
nightmares, emotional numbing, and intrusive memories, with 
no history of alcohol abuse.  PTSD, chronic, with secondary 
depression, was diagnosed, and a GAF score of 50 was 
assigned.

(According to the DSM-IV, a GAF score ranging between 41 and 
50 represents serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting, etc.), or 
any serious impairment in the individual's social, 
occupational, or school functioning (e.g., no friends, 
inability to keep a job); while a GAF score ranging between 
31 and 40 represents some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant), or a major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., a depressed man who avoids friends, neglects his 
family, and is unable to work).)

A VA psychological consultation record dated in February 1998 
reveals again the same symptomatology that was reported a 
month earlier, and a GAF score of 40.

In a February 1999 statement, the veteran's private 
psychologist indicated that he had been treating the veteran 
for his PTSD for approximately a year, that the veteran had 
had "difficulties in adjusting to some of the problems that 
he encountered when he returned home from Vietnam," that the 
veteran experienced anger and frustration "a good bit of the 
time" and had intrusive thoughts and nightmares at times, 
that specific situations, such as thunderstorms, would 
simulate situations in Vietnam and would increase some of the 
symptoms, that the veteran had a low frustration tolerance 
level that caused further difficulties with anger, and that 
his current general adaptive functioning (i.e., his GAF 
score) was 50.

An August 1999 VA PTSD examination report reveals a rather 
naïve individual who began the examination by stating that he 
thought that he was "doing alright," although he 
acknowledged that he continued to have nightmares about twice 
per week, and reported intrusive thoughts, startled 
responses, and hypervigilance.  The examiner noted that the 
veteran, who conversed readily with the examiner and appeared 
somewhat dysphoric, was "perhaps ... minimizing the extent of 
any psychological problems he was having."  He was casually 
groomed.  Affect was appropriate to content, and there were 
no hallucinations or gross impairment in memory, but it was 
noted that the predominant mood was "one of some 
depression."  PTSD, chronic, was diagnosed, and a GAF score 
of 42 was assigned.  Additionally, the examiner provided the 
following comment on the diagnosis that he had just rendered:

In the opinion of this examiner, the 
veteran displays a profound impairment in 
social and vocational adaptability as a 
direct consequence of the psychiatric 
disorder diagnosed above.

In a June 2000 statement, the veteran's private psychologist 
indicated that, while the veteran's PTSD had remained stable, 
the veteran was still suffering from depression, intrusive 
thoughts and flashbacks.  He also stated that the veteran had 
difficulty relating to others and could show anger fairly 
quickly, and that he felt that the veteran, whose present GAF 
score was estimated at 50, "will not show significant 
changes and will remain in his present condition 
indefinitely."

At the July 2000 videoconference hearing, the veteran, his 
spouse and his friend essentially offered testimony 
supporting the contentions of record to the effect that the 
veteran's service-connected PTSD is productive of severe 
social and industrial impairment.

The evidence of record does not reveal that the veteran 
currently suffers from suicidal ideations, spatial 
disorientation, obsessional rituals that interfere with 
routine activities, speech that is intermittently illogical, 
obscure, or irrelevant, or that he neglects his personal 
appearance.  However, the veteran is shown to be suffering 
from near-continuous depression that affects his ability to 
function appropriately and effectively, impaired impulse 
control, and difficulty in adapting to stressful 
circumstances, such as those associated with a worklike 
setting.  His impairment due to the PTSD was characterized by 
the VA psychiatrist who examined the veteran in August 1999 
as "profound," and the GAF scores that have been assigned 
since January 1998 all reveal that the disability is 
productive of at least serious impairment in social and 
occupational functioning.  The private psychologist's 
references to the chronic symptoms of the service-connected 
disability as early as March 1997 strongly suggest similar 
severity as of the date when the veteran filed his claim for 
service connection for PTSD (August 11, 1997).  Therefore, 
resolving any reasonable doubt in favor of the veteran, the 
Board concludes that an initial rating of 70 percent for the 
service-connected PTSD is warranted.

  
ORDER

An initial rating of 70 percent for the service-connected 
PTSD is granted, subject to the VA laws and regulations 
pertaining to the disbursement of public funds.


REMAND

Second and Third Issues
Entitlement to a compensable rating for bilateral hearing 
loss, and
entitlement to a total rating based on individual 
unemployability
due to service-connected disabilities:

In the above mentioned September 1999 rating decision in 
which a 50 percent rating was granted for the service-
connected PTSD, the RO also denied the veteran's claims for a 
compensable rating for bilateral hearing loss and a total 
rating based on individual unemployability due to service-
connected disabilities.  Testimony on both claims was 
thereafter offered at the July 2000 videoconference hearing 
as if both claims were on appeal, but the Board notes that 
they were not, as the veteran had not yet submitted a Notice 
of Disagreement (NOD) with the RO's September 1999 denial of 
both claims.  The veteran's private attorney did submit a 
statement a few days after being notified of that rating 
decision, in September 1999, but he clearly indicated in that 
statement that the "[i]ncrease[d] rating - PTSD" issue was 
the only one "being appealed by this notice."  Therefore, 
that statement cannot be construed as an NOD with the 
bilateral hearing loss and unemployability issues.  However, 
the veteran's testimony at the July 2000 videoconference 
hearing, which was offered prior to the expiration of the 
one-year time limit to appeal a rating decision, is hereby 
construed as his timely NOD with the RO's September 1999 
denial of the two above mentioned claims for an increased 
rating and a total rating.
  
The above notwithstanding, the claims are not yet ready for 
appellate review, as the veteran is still owed a Statement of 
the Case on these two issues, so that he may perfect an 
appeal of either issue, or both issues, if he wishes to do 
so.  Only then will the Board acquire appellate jurisdiction 
over both matters.  See 38 C.F.R. §§ 19.29, 19.30, 19.31; see 
also 38 U.S.C.A. § 7105(a), (d) ("Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200; see also 
Bernard v. Brown, 4 Vet. App. 384, 390 (1993) (38 U.S.C.A. 
§ 7105 establishes a series of very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the RO before a claimant may secure appellate review by the 
Board.)   

Additionally, the Board notes that it seems that additional 
evidence that may be pertinent to the unemployability issue 
still needs to be secured.  In particular, it is noted that, 
at the July 2000 videoconference hearing, the veteran said 
that he was in receipt of disability benefits from the Social 
Security Administration (SSA), and that he had seen a doctor 
in January of 2000 for purposes of vocational rehabilitation.  
The Board has been unable to find copies of this evidence in 
the record.  This evidence needs to be secured.

Accordingly, the claims of entitlement to a compensable 
rating for bilateral hearing loss and a total rating based on 
individual unemployability due to service-connected 
disabilities are REMANDED to the RO for the following 
development:

1.  The RO should take all necessary 
steps to obtain and associate with the 
file copies of the records reflecting a 
grant of SSA disability benefits to the 
veteran and recent (presumably January 
2000) vocational rehabilitation 
consultations.  

Any negative results of the requested 
development should be documented in the 
file.

2.  The RO should then prepare a 
Statement of the Case on the issues of 
entitlement to a compensable rating for 
the service-connected bilateral hearing 
loss and entitlement to a total rating 
based on individual unemployability due 
to service-connected disabilities that 
includes a summary of the evidence 
considered and a summary of all the 
applicable laws and regulations, with a 
discussion of how the laws and 
regulations affect the determination.  
The veteran should also be notified in 
the Statement of the Case of the time 
limit within which he must respond in 
order to perfect an appeal of these 
claims to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals


 



